Jones, J.
There were ample circumstances and testimony offered by the appellees to make an issue of fact as to whether the testimony of the claimant and his witnesses should prevail. The attorney-referee, the full commis*471sion and the circuit court denied liability on conflicting evidence, and we are of the opinion that the decision of the commission, affirmed by the circuit court, was supported by substantial evidence and that the same should be affirmed.
Affirmed.
McGehee, G. J., and Kyle, Gillespie and McElroy, JJ., concur.